Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 1 of 12 PageID #: 60



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------x
 RICHARD C. MORRISON,

                   Plaintiff,                   MEMORANDUM AND ORDER
                                                19-CV-7141 (KAM)
                   -v-

 YOLANDA JONES; V. MATOS; NEW YORK
 CITY TRANSIT,

                Defendants.
 ---------------------------------x
 KIYO A. MATSUMOTO, District Judge:

             Plaintiff Richard C. Morrison (“plaintiff”),

 proceeding pro se, commenced this action pursuant to Title VII

 of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,

 ("Title VII"), on December 16, 2019.        By Memorandum and Order

 dated December 30, 2019, the court granted plaintiff's request

 to proceed in forma pauperis, denied plaintiff's motion for

 immediate injunctive relief and dismissed the complaint for

 failure to state a claim upon which relief may be granted.            (ECF

 No. 5, Memorandum and Order dated 12/30/19 (“Memorandum and

 Order”).)    Plaintiff was, however, granted 30 days’ leave to

 file an amended complaint against New York City Transit.            (See

 id.)   On January 31, 2020, plaintiff filed an amended complaint,

 asserting claims pursuant to Title VII, 42 U.S.C. §§ 2000e et

 seq., New York State Human Rights Law, N.Y. Exec. Law §§ 290 to

 297 (“NYSHRL”) and New York City Human Rights Law, N.Y. City

 Admin. Code §§ 8-101 to 131 (“NYCHRL”), seeking compensatory

                                      1
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 2 of 12 PageID #: 61



 damages including back pay, holiday pay, and vacation pay, and a

 statement that he was cleared of any wrongdoing.          (ECF No. 7,

 Amended Complaint (“Am. Compl.”).)        The court granted an

 extension nunc pro tunc, and as such, considers the amended

 complaint timely filed and reviews it for sufficiency.            For the

 reasons stated below, plaintiff’s amended complaint is dismissed

 for failure to state a claim upon which relief may be granted.

                                 Background

             Plaintiff, formerly an MTA bus driver, alleges that on

 May 12, 2018, he along with his two teenage sons, were

 passengers on a New York City bus operated by Yolanda Jones.

 Plaintiff alleges that he requested a stop and that Ms. Jones

 failed to stop at the designated stop.         (Am. Compl. at 5.)

 Plaintiff then requested another stop and Ms. Jones refused to

 open the door when they reached the stop. (Id.)          Plaintiff

 alleges that when he reached in to get a bus transfer, Ms. Jones

 grabbed plaintiff's hand, called the police and falsely alleged

 that plaintiff assaulted her.       (Id.)    The police arrived and

 arrested plaintiff.      (Id. at 15.)    Soon thereafter, on May 18,

 2018, while the criminal charges were still pending, plaintiff

 was terminated from his job.       (Am. Compl. at 4.)     The criminal

 charges were allegedly dismissed on June 3, 2019.           (Id.)




                                      2
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 3 of 12 PageID #: 62



                               Legal Standard

             A complaint must plead “enough facts to state a claim

 to relief that is plausible on its face.”         Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007).        A claim is plausible “when

 the plaintiff pleads factual content that allows the court to

 draw the reasonable inference that the defendant is liable for

 the misconduct alleged.”      Matson v. Bd. of Educ., 631 F.3d 57,

 63 (2d Cir. 2011) (quoting Iqbal, 556 U.S. at 678).

             Moreover, in reviewing a pro se complaint, the court

 must be mindful that a plaintiff’s pleadings should be held “to

 less stringent standards than formal pleadings drafted by

 lawyers.”    Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

 curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

 Complaints filed by pro se litigants “must be construed

 liberally and interpreted to raise the strongest arguments that

 they suggest.”     Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir.

 2013) (internal quotation marks omitted) (quoting Triestman v.

 Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d Cir. 2006)); see

 also Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 191-

 92 (2d Cir. 2008). Nevertheless, a pro se plaintiff “must still

 plead enough facts to state a claim to relief that is plausible

 on its face.”     Owens v. City of New York, No. 14-CV-00966, 2015

 WL 715841, at *1 (S.D.N.Y. Feb. 19, 2015) (citing Hill v.

 Curcione, 657 F.3d 116, 122 (2d Cir. 2011)).

                                      3
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 4 of 12 PageID #: 63



                                 Discussion

    A. Plaintiff’s Claims Against Jones and Matos

             First, as the court noted in its December 2019

 Memorandum and Order, “there is no individual liability under

 Title VII.”    Lore v. City of Syracuse, 670 F.3d 127, 169 (2d

 Cir. 2012).    (See Memorandum and Order at 4.)        Further, both the

 NYSHRL and NYCHRL limit individual liability to cases where an

 individual defendant actually participates in the conduct giving

 rise to the plaintiff’s discrimination or retaliation

 claim.   Malena v. Victoria’s Secret Direct, LLC, 886 F. Supp. 2d

 349, 366 (S.D.N.Y. 2012).

             Here, plaintiff does not allege that either Jones or

 Matos participated in the conduct giving rise to plaintiff’s

 discrimination or retaliation claims.         Rather, plaintiff’s

 allegations concern the MTA: the “MTA was seeking termination of

 my employment”, the “MTA withhold [sic] my pay,” and the “MTA

 took the statement I wrote [regarding the incident].”           (Am.

 Compl. at 4-5.)     In addition, plaintiff’s allegation that

 Yolanda Jones failed to come to court in order to participate in

 the criminal proceedings against plaintiff does not sound in

 Jones’ personal participation in retaliation or discrimination

 against plaintiff in his employment.         Because plaintiff fails to

 state a claim on which relief may be granted as to defendants

 Jones and Matos, the court hereby dismisses plaintiff’s Title

                                      4
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 5 of 12 PageID #: 64



 VII, NYSHRL and NYCHRL claims against the individual

 defendants.    28 U.S.C. § 1915(e)(2)(B)(ii).

    B. Plaintiff’s Discrimination and Retaliation Claims Against
       New York City Transit

             Plaintiff also asserts a Title VII employment

 discrimination claim on the bases of race and sex. (Am. Compl.

 at 3 (filling out “African-American” and “male” under the Title

 VII inquiry, where the form indicates the basis on which

 defendant allegedly discriminated against plaintiff).)            An

 employer’s preferential treatment toward a similarly situated

 employee outside of a plaintiff’s protected class can raise an

 inference of discrimination.       Ruiz v. Cnty. of Rockland, 609

 F.3d 486, 493 (2d Cir. 2010).       “An employee is similarly

 situated to co-employees if they were (1) subject to the same

 performance evaluation and discipline standards and (2) engaged

 in comparable conduct.”      Id. at 493-94.

             Plaintiff’s amended complaint fails, however, to

 allege any facts that give rise to an inference that NYC Transit

 discriminated against plaintiff based on his race or sex

 pursuant to a Title VII claim, and he also does not allege the

 race of Ms. Jones or any alleged comparators.          See Ripa v. Stony

 Brook Univ., 808 F. App'x 50, 52 (2d Cir. 2020) (summary order)

 (affirming district court’s dismissal of Title VII claim for

 failure to state a claim where plaintiff did not support

 discrimination claim with “any facts indicating that [defendant]
                                 5
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 6 of 12 PageID #: 65



 was motivated by [plaintiff’s] sex or gender”); see also Rojas

 v. 1180 Commc'n Workers of Am., No. 19-CV-2347 (KAM) (LB), 2020

 WL 2795756 (E.D.N.Y. May 29, 2020) (dismissing an amended

 complaint for failure to state a claim on the ground that it

 “[wa]s devoid of any facts or circumstances giving rise to an

 inference of discrimination”).       Because plaintiff’s racial

 discrimination claim is wholly conclusory and devoid of any

 facts giving rise to an inference of discrimination, the court

 dismisses plaintiff’s Title VII racial discrimination claim.

             Plaintiff’s gender discrimination claim ultimately

 founders for the same reason.       Plaintiff asserts that he was

 terminated from his employment with the NYC Transit Authority

 during the pendency of the criminal proceedings against him,

 whereas two unidentified female bus operators, who had allegedly

 been involved in verbal or physical altercations with other

 individuals had not been discharged.        (Am. Compl. 13-14.)      As

 with plaintiff’s race-based claims, plaintiff fails to plausibly

 allege any facts suggeting that his former employer was

 motivated by discriminatory motives, i.e. that the NYC Transit

 Authority took any action because of plaintiff’s gender.            Henry

 v. NYC Health & Hosp. Corp., 18 F. Supp. 3d 396, 409-10

 (S.D.N.Y. 2014).

             Plaintiff must do more than make conclusory

 allegations.    To allege disparate treatment supporting a gender

                                      6
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 7 of 12 PageID #: 66



 discrimination claim, plaintiff must allege facts that he was

 “similarly situated in all material respects” to his female

 colleagues.    See Anderson v. Davis Polk & Wardwell LLP, 850 F.

 Supp. 2d 392, 407 (S.D.N.Y. 2012) (internal quotation marks and

 citation omitted); Sosa v. New York City Dep't of Educ., 368 F.

 Supp. 3d 489, 499 (E.D.N.Y. 2019) (citing Williams v. N.Y.C.

 Health & Hosp. Corp., No. 08-CV-4132, 2010 WL 2836356, at *4

 (E.D.N.Y. July 16, 2010) (dismissing Title VII claim where

 plaintiff merely alleged that “[u]pon information and belief,

 males got paid when they were out sick but females [did] not,”

 and failed to “specify any facts to support her claim that males

 were indeed treated differently than females in regard to sick-

 leave pay”).     Even construed liberally, plaintiff’s allegations

 of gender-based disparate treatment are conclusory, and do not

 allege that any similarly situated female employee received more

 favorable treatment than Mr. Morrison.         See id.; see also

 Anderson, 850 F. Supp. 2d at 407.

             Here, the fact that plaintiff and his colleagues are

 all bus operators is not sufficient to draw a fair comparison

 for purposes of Title VII.       See Butts v. N.Y.C. Dep't of Educ.,

 No. 16-CV-5504 (NGG) (RML), 2018 WL 4725263, at *10 (E.D.N.Y.

 Sept. 28, 2018) (rejecting claim where the plaintiff “pleaded

 only one commonality between [a colleague] and herself.”)            In

 fact, plaintiff admitted that he and Ms. Jones, as well as the

                                      7
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 8 of 12 PageID #: 67



 other female bus operators, did not even work in the same bus

 depot.    (Am. Compl. at 13.)     Moreover, plaintiff’s factual

 allegations fails to establish that plaintiff was treated

 differently than his female colleagues for similar conduct.            As

 such, the court finds plaintiff did not sufficiently plead facts

 demonstrating that these other female bus operators were

 “subject to the same evaluation and discipline standards or that

 they engaged in comparable conduct.”        Butts, 2018 WL 4725263, at

 *10.

             Moreover, plaintiff’s retaliation claims fail on their

 face.    To make out a prima facie case for retaliation under

 Title VII, a plaintiff must show: "(1) participation in a

 protected activity; (2) that the defendant knew of the protected

 activity; (3) an adverse employment action; and (4) a causal

 connection between the protected activity and the adverse

 employment action."      See Littlejohn v. City of New York, 795

 F.3d 297, 315-16 (2d Cir. 2015) (quoting Hicks v. Baines, 593

 F.3d 159, 164 (2d Cir. 2010)).       The Second Circuit has held that

 “proof of causation can be shown either: (1) indirectly, by

 showing that the protected activity was followed closely by

 discriminatory treatment, or through other circumstantial

 evidence such as disparate treatment of fellow employees who

 engaged in similar conduct; or (2) directly, through evidence of

 retaliatory animus directed against the plaintiff by the

                                      8
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 9 of 12 PageID #: 68



 defendant.”    Gordon v. New York City Bd. of Educ., 232 F.3d 111,

 117 (2d Cir. 2000).

             Plaintiff has not alleged – nor could he plausibly

 allege - the fourth required element of a prima facie

 retaliation claim: a causal connection between his protected

 activity and the adverse employment action.          See Clark Cnty.

 School Dist. v. Breeden, 532 U.S. 268, 272-73 (2001) (plaintiff

 had failed to show causal connection, for purposes of Title VII

 retaliation claim, where employer contemplated undertaking the

 adverse employment action before employee’s participation in a

 protected activity); Xie v. New York City Dep't of Educ., No.

 19-CV-4097 (MKB), 2020 WL 2797513, at *5 (E.D.N.Y. May 29, 2020)

 (dismissing Title VII retaliation claim for failure to state a

 claim where plaintiff had not engaged in a protected activity

 before termination); Levy v. Legal Aid Soc'y, 408 F. Supp. 3d

 209, 216-17 (E.D.N.Y. 2019).

             Here, plaintiff has alleged that he was “dismiss[ed]”

 from his employment on or about May 18, 2018, approximately 10

 months before plaintiff filed a complaint with the EEOC.            (Am.

 Compl. at 8, 14.)     Thus, plaintiff was apparently terminated

 from his employment well before his participation in a protected

 activity, i.e. his filing a discrimination complaint with the

 EEOC.   Furthermore, plaintiff has neither alleged that he

 participated in any other protected activity under Title VII of

                                      9
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 10 of 12 PageID #: 69



 which his former employer was aware, nor that his former

 employer retaliated against plaintiff due to his participation

 in a protected activity.       To the contrary, the alleged

 circumstances surrounding plaintiff’s termination suggest a non-

 discriminatory motive for his discharge, i.e. that plaintiff was

 terminated because he was facing criminal charges following his

 alleged assault of an MTA bus operator.         Therefore, plaintiff

 has failed to allege a retaliation claim against the NYC Transit

 Authority, and accordingly, the court dismisses plaintiff’s

 retaliation claims.

             To the extent that the amended complaint seeks to

 raise claims under the NYSHRL, the claims likewise fail to state

 a claim upon which relief can be granted.          See Salamon v. Our

 Lady of Victory Hosp., 514 F.3d 217, 226 n.9 (2d Cir. 2008) (“We

 typically treat Title VII and NYSHRL discrimination claims as

 analytically identical, applying the same standard of proof to

 both claims.”); Mandell v. County of Suffolk, 316 F.3d 368, 377

 (2d Cir. 2003); Torres v. Pisano, 116 F.3d 625, 629 n. 1 (2d

 Cir. 1997).     As stated earlier, plaintiff fails to allege facts

 to suggest that he suffered any adverse employment action based

 on discriminatory animus and plaintiff cannot establish a prima

 facie case based on “purely conclusory allegations of

 discrimination, absent any concrete particulars.”           Meiri v.

 Dacon, 759 F.2d 989, 998 (2d Cir. 1985); St. Mary's Honor Ctr.

                                      10
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 11 of 12 PageID #: 70



 v. Hicks, 509 U.S. 502, 506 (1993); Lenzi v. Systemax, Inc., 944

 F.3d 97, 107 (2d Cir. 2019).        Thus, his claims brought pursuant

 to the NYSHRL are dismissed for failure to state a claim upon

 which relief may be granted.

             Having dismissed all of plaintiff’s federal claims, as

 well as the NYSHRL claims, the court declines to exercise

 supplemental jurisdiction over plaintiff’s NYCHRL claims.            A

 district court “may decline to exercise supplemental

 jurisdiction over a claim” once it “has dismissed all claims

 over which it has original jurisdiction.”          28 U.S.C. § 1367(c).

 Moreover, “[c]ourts in this District routinely decline to

 exercise supplemental jurisdiction over a plaintiff's NYCHRL

 claims after dismissing all federal claims.”          Vargas v. St.

 Luke's-Roosevelt Hosp. Ctr., No. 16-CV-5733, 2020 WL 2836824, at

 *11 (S.D.N.Y. June 1, 2020) (internal citation omitted); Lambert

 v. Trump Int'l Hotel & Tower, 304 F. Supp. 3d 405, 428 (S.D.N.Y.

 2018) (collecting cases); Espinoza v. New York City Dept. of

 Transportation, 304 F. Supp. 3d 374, 391 (S.D.N.Y. 2018) (same).

             The court has previously granted plaintiff an

 opportunity to amend his complaint, and has outlined the

 deficiencies in his prior complaint, and plaintiff’s amended

 complaint again suffers from the same deficiencies as the

 original complaint.      Consequently, the court finds that granting

 plaintiff another opportunity to amend the complaint would be

                                      11
Case 1:19-cv-07141-KAM-RLM Document 11 Filed 07/13/20 Page 12 of 12 PageID #: 71



 futile.    Thus, the court hereby dismisses this action in its

 entirety.

                                  Conclusion

             Accordingly, the amended complaint, filed in forma

 pauperis, is dismissed for failure to state a claim upon which

 relief could be granted.       28 U.S.C. § 1915(e)(2)(B)(ii).       The

 court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

 appeal would not be taken in good faith and, therefore, in forma

 pauperis status is denied for the purpose of any appeal.            See

 Coppedge v. United States, 369 U.S. 438, 444-45 (1962).            The

 Clerk of Court is respectfully directed to enter judgment, close

 this case, mail a copy of the judgment and this Memorandum and

 Order to the pro se plaintiff, and note service on the docket.

 SO ORDERED.


                                           _________/s/_______________
                                           Kiyo A. Matsumoto
                                           United States District Judge
 Dated: July 13, 2020
        Brooklyn, New York




                                      12
